Case 17-18060-RAM_ Doc 80 _ Filed 03/26/21 page 1 of 19
UNITED STATES BANKRUPTCY COUR

SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
In re: CASE NO.: 17-18060-RAM
Jose Arnaldo Taboada
Migdalia Vargas . PROCEEDING UNDER CHAPTER 13
Debtors

 

MOTION TO ALLOW SALE OF HOMESTEAD PROPERTY

COMES NOW, the Debtors, Jose Arnaldo Taboada and Migdalia Vargas, by and through the
undersigned counsel and files this Motion to Allow Sale of Homestead Property and as grounds

therefore states:

1. Debtors filed a voluntary petition for bankruptcy under Chapter 13 on June 28, 2017.
2. Debtors currently have a proposed contract for sale of their Homestead property located
at 239 E 38" Street, Hialeah, Florida 33013. A copy of said sale contract is attached
hereto as “Exhibit A” and Closing Disclosure hereto as “Exhibit B”.
3. The title company handling the sale transactions is requiring court approval in order to
close the transaction.
4. The Debtor’s Chapter 13 Plan will be Modified to provide for 100% distribution to
allowed unsecured claims and with proceeds from sale Debtors will be paying off their
Chapter 13 bankruptcy.
WHEREFORE, the Debtors, Jose Arnaldo Taboada and Migdalia Vargas, respectfully
requests this Court enter an Order Granting Debtor’s Motion to Allow Sale of Homestead
Property.

I Hereby Certify that I am admitted to the Bar of the United States District Court for the
Southern District Court for the Southern District of Florida and I am in compliance with the
additional qualifications to practice in the Court set forth in Local Rule 2090-1

Respectfully Submitted:

Law Offices of Patrick L Cordero, P.A.
Attorney for Debtors
7333 Coral Way
Miami, Florida 33155
Tel: (305) 445-4855
/s/_ (FILED CM/ECF)
PATRICK L. CORDERO, ESQ.
FL Bar No. 801992
Case 17-18060-RAM Doc 80 Filed 03/26/21 Page 2 of 19

“Exhibit A”’
DocuSign Envelope ID: COD2FSERROUSIAR OE GBAMpedgPc 80 Filed 03/26/21 Page 3 of 19

 
   
   
 

 

“AS IS" Residential Contract For Sale And Purchase fe 5

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR _ THT
“PARTIES: __ MIGDALIA VARGAS ancl “SOSe “Tavoacla (Seller),
* and OLGA L PEREZ ESTRADA ("Buyer"),

 

agree that Seller shail sell and Buyer shall buy the following described Real Property and Personal Property
(collectively “Property") pursuant to the terms and conditions of this AS 1S Residential Contract For Sale And Purchase
and any riders and addenda (“Contract’):
1. PROPERTY DESCRIPTION:
* (a) Street address, city, zip: 239 E 38TH ST HIALEAH, FL 33013
(b) Located in: MIAMI DADE County, Florida. Property Tax ID #: 04-3106-008-0290
* (c) Real Property: The legal description is SUNSET MANOR PB 9-153 LOTS 56 & 57 LOT SIZE 50.000 X 138

COAG MH BR Wh =~

 

 

 

 

 

 

 

 

 

 

 

 

 

10 73R-174960 OR 17085-0482 0196 1 COC 26134-4087 11 2007 6
17
42 together with all existing improvements and fixtures, including built-in appliances, built-in furnishings and
13 -attached wall-to-wall carpeting and flooring (“Real Property") unless specifically excluded in Paragraph i(e) or
14 by other terms of this Contract.
15 (d) Personal Property: Unless excluded in Paragraph 1(e) or by other terms of this Contract, the following items
16 which are owned by Seller and existing on the Property as of the date of the initial offer are included in the
V7 purchase: range(s)oven(s), refrigerator(s), dishwasher(s), disposal, ceiling fan(s), intercom, light fixture(s),
18 drapery rods and draperies, blinds, window treatments, smoke detector(s), garage door opener(s), security gate
19 and other access devices, and storm shutters/panels ("Personal Property”).
20 * Other Personal Property items included in this purchase are:
24
22 Personal Property is included in the Purchase Price, has no contributory value, and shall be left for the Buyer.
23 * (e) The following items are excluded from the purchase: WASHER/DRYER
24
25 PURCHASE PRICE AND CLOSING MMV $329,000 | Jy-
26 *2.. PURCHASE PRICE (U.S. currency): .. 0.2... cece cence cece cence cceccceceee $$. SPIRO
27 * (a) Initial deposit to be held in escrow in the amount of (checks subject to COLLECTION) . .$ §,000.60
28 The initial deposit made payable and delivered to "Escrow Agent" named below ps
29 * (CHECK ONE): (i) [_] accompanies offer or (ii) [Kis to be made within 3 _(if left OLIE
30 blank, then 3) days after Effective Date. IF NEITHER BOX IS CHECKED, THEN
31 OPTION (ii) SHALL BE DEEMED SELECTED.
32 * Escrow Agent Information: Name: NU WORLD TITLE
33 * Address: 10305 NW 41st St #229, Doral, FL 33178 .
34” Phone: (305}436-0100 E-mail: JOSH@NUWORLDTITLE.COM Fax:
35 * (b) Additional deposit to be delivered to Escrow Agent within (if left blank, then 10)
36° days after Effective Date 2.0.20... s eee ccc cnn cccenencuvancuuenceees $
37 __ {All deposits paid or agreed to be paid, are collectively referred to as the "Deposit")
38 (c} Financing: Express as a dollar amount or percentage ("Loan Amount") see Paragraph 8. . . 95%
39 * (2) Other “$
40 (e) Balance to close (not including Buyer's closing costs, prepaids and prorations) by wire
41 * transfer or other COLLECTED funds... 2.00... 0 cece cance cee eccccecccucewae $ BALANCE
42 NOTE: For the definition of "COLLECTION" or "COLLECTED" see STANDARDS.
43 3. TIME FOR ACCEPTANCE OF OFFER AND COUNTER-OFFERS; EFFECTIVE DATE:
44 {a} If not signed by Buyer and Seller, and an executed copy delivered to all parties on or before
45 * _ February 15, 2021 , this offer shall be deemed withdrawn and the Deposit, if any, shail be returned to
46 Buyer, Uniess otherwise stated, time for acceptance of any counter-offers shall be within 2 days after the day
47 the counter-offer is delivered.
48 (b) The effective date of this Contract shall be the date when the last one of the Buyer and Seller has signed or
49 initialed and delivered this offer or final counter-offer (“Effective Date”).
50 4. CLOSING DATE: Unless modified by other provisions of this Contract, the closing of this transaction shall occur
54 and the closing documents required to be fumished by each party pursuant to this Contract shall be delivered
52 * ("Closing") on March 17, 2024 (“Closing Date"), at the time established by the Closing Agefif, Uf
Buyer's Initials ( ) l g f Page 1 of 12 Seller's Initials LE ft:
FloridaRealtors/Flor ASIS-OX Rev,6/19 @ 2017 Florida Realtors® and The Florida Bar. All rights reserved.
LUXE Properties, 5 Merrick Way #402 Coral Gables FI 33134 Phone: (2037773-3603 Fax: 2398 35St

Westley Ultox Produced with zipForn® by ziptoglx 18070 Fifteen Mile Road, Fraser, Michigen 48026 ywwzipLogbtcom

Electronically Signed using eSignOnline™ [ Session ID : 9b412b2d-7ed3-4a3e-b287-364d694788b7 ]
DocuSign Envelope ID: COD2FFSRGR 0s 2A RUEQEBAM BadgpC 80 Filed 03/26/21 Page 4 of 19
53 §S. EXTENSION OF CLOSING DATE:

54 {a) If Paragraph 8(b) is checked and Closing funds from Buyer's lender(s) are not available on Closing Date due
85 to Consumer Financial Protection Bureau Closing Disclosure delivery requirements (“CFPB Requirements’),
56 then Closing Date shall be extended for such period necessary to satisfy CFPB Requirements, provided such
57 period shall not exceed 10 days.

58 (b) [fan event constituting “Force Majeure” causes services essential for Closing to be unavailable, including the
59 unavailability of utilities or issuance of hazard, wind, flood or homeowners' insurance, Closing Date shall be
60 extended as provided in STANDARD G.

61 6, OCCUPANCY AND POSSESSION:

62 {a) Uniess the box in Paragraph 6(b) is checked, Seller shall, at Closing, deliver occupancy and possession of the
63 Property to Buyer free of tenants, occupants and future tenancies. Also, at Closing, Seller shail have removed
64 all personal items and trash from the Property and shall deliver all keys, garage door openers, access devices
65 and codes, as applicable, to Buyer. If occupancy is to be delivered before Closing, Buyer assumes all risks of
66 loss to the Property from date of occupancy, shall be responsible and liable for maintenance from that date,
87 and shall be deemed to have accepted the Property in its existing condition as of time of taking occupancy.

68 *  (b) [_] CHECK IF PROPERTY IS SUBJECT TO LEASE(S) OR OCCUPANCY AFTER CLOSING, If Property is
69 subject to a lease(s) after Closing or is intended to be rented er occupied by third parties beyond Closing, the
70 facts and terms thereof shail be disclosed in writing by Seller to Buyer and copies of the written lease(s) shall
71 be delivered to Buyer, ail within 5 days after Effective Date. If Buyer determines, in Buyer's sole discretion, that
72 the lease(s) or terms of occupancy are not acceptable to Buyer, Buyer may terminate this Contract by delivery
73 of written notice of such election to Seller within 5 days after receipt of the above items from Seller, and Buyer
74 Shall be refunded the Deposit thereby releasing Buyer and Seller from all further obligations under this Contract.
75 Estoppel Letter(s) and Seller's affidavit shall be provided pursuant to STANDARD D. If Property is intended to
76 be occupied by Seller after Closing, see Rider U. POST-CLOSING OCCUPANCY BY SELLER.

77 .*7. ASSIGNABILITY: (CHECK ONE): Buyer | | may assign and thereby be released from any further liability under
78 * this Contract; [_] may assign but not be released from liability under this Contract or x] may not assign this
79 Conitract.

80 FINANCING

81 8. FINANCING:
82.* [ ]fa) Buyer will pay cash for the purchase of the Property at Closing. There is no financing contingency to Buyer's

83 ‘obligation to close. If Buyer obtains a loan for any part of the Purchase Price of the Property, Buyer acknowledges
4 that-any terms and conditions imposed by Buyer's lender(s) or by CFPB Requirements shall not affect or extend
85 the Buyer's obligation to close or otherwise affect any terms or conditions of this Contract.

86 * — {XI(b) This Contract is contingent upon Buyer obtaining approval of a Ix] conventional [] FHA ["]VA or [_Jother

87 * (describe) loan within 30_—_—(if left blank, then 30) days after Effective Date (“Loan Approval

as * Period”) for (CHECK ONE): [x] fixed, { [ adjustable, [_] fixed or adjustable rate in the Loan Amount (See Paragraph

go * 2(c)), at an initial interest rate not to exceed _ % (if left blank, then prevailing rate based upon Buyer's

90 * creditworthiness), and for atermof___30 _(if left blank, then 30) years (“Financing”).

oi * (i) Buyer shall make mortgage loan application for the Financing within (if left blank, then 5) days

92 after Effective Date and use good faith and diligent effort to obtain approval of a loan meeting the Financing terms

93 (‘Loan Approval”) and thereafter to close this Contract. Loan Approval which requires a condition related to the sale

94 by Buyer of other property shail not be deemed Loan Approval for purposes of this subparagraph.

95 Buyer's failure to use diligent effort to obtain Loan Approval during the Loan Approval Period shall be considered a

96 default under the terms of this Contract. For purposes of this provision, “diligent effort” includes, but is not limited
OF to, timely furnishing alt documents and information and paying of all fees and charges requested by Buyer's

98 mortgage broker and lender in connection with Buyer's morigage loan application.

99 (ii) Buyer shall keep Seller and Broker fully informed about the status of Buyer's mortgage loan application,
100 Lean Approval, and loan processing. and authorizes Buyer's morigage broker, lender, and Closing Agent to disclose
101 such status and progress, and release preliminary and finally executed closing disclosures and settlement
102 Statements, to Seller and Broker.

103 (ii) Upon Buyer obtaining Loan Approval, Buyer shall promptly deliver written notice of such approval to Seller.
404 (iv). if Buyer is unable to obtain Loan Approval after the exercise of diligent effort, then at any time prior to
105 expiration of the Loan Approval Period, Buyer may provide written notice to Seller stating that Buyer has been
106 unable to obtain Loan Approval and has elected to either:

107 (1) waive Loan Approval, in which event this Contract will continue as if Loan Approval had been obtained; or
108 (2) terminate this Contract.

FlotidaRealtors/FloridaBar-ASIS-5x Rev.6/19 © 2017 Florida Realtors® and The Florida Bar, All rights reserved.
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 wir, zipLogix com 2398 38S¢

ein Ny
Buyer's tnitials () L b ¢ Page 2 of 12 Seller's Initials ./ VEN, Dus

Electronically Signed using eSignOnline™ [ Session ID : 9$b412b2d-7ed3-4a3e-b287-364d694788b7 ]
DocuSign Envelope 1D: CoD2FFaeGRo bez ROBQEBAMBsdp0C 80 Filed 03/26/21 Page 5 of 19

 

109 {v) If Buyer fails to timely deliver either notice provided in Paragraph &(b)(iii) or (iv), above, to Seller prior to
110 expiration of the Loan Approval Period, then Loan Approval shall be deemed waived, in which event this Contract
111 will continue as if Loan Approval. had been obtained, provided however, Seller may elect to terminate this Contract
112 by delivering written notice to Buyer within 3 days after expiration of the Loan Approval Period.

418 (vi) {f this Contract is timely terminated as provided by Paragraph 8(b)iv)(2) or (v), above, and Buyer is not in
114 default under the terms of this Contract, Buyer shall be refunded the Deposit thereby releasing Buyer and Seller
115 from ail further obligations under this Contract.

416 (vil) If Loan Approval has been obtained, or deemed to have been obtained, as provided above, and Buyer
117 fails fo close this Contract, then the Deposit shall be paid to Seller unless failure to close is due to: (1) Seller's
118 - defauit or inability to satisfy other contingencies of this Contract: (2) Property related conditions of the Loan Approval
119 have not been met (except when such conditions are waived by other provisions of this Contract); or (3) appraisal
120 of the Property obtained by Buyer's lender is insufficient to meet terms of the Loan Approval, in which event(s) the
121 Buyer shall be refunded the Deposit, thereby releasing Buyer and Seller from all further obligations under this
422 Contract. ‘

123 * [4 (c) Assumption of existing mortgage (see rider for terms).

124 * (d) Purchase money note and mortgage to Seller (see riders; addenda; or special clauses for terms).

125 CLOSING COSTS, FEES AND CHARGES

126 9. CLOSING COSTS; TITLE INSURANCE; SURVEY; HOME WARRANTY; SPECIAL ASSESSMENTS:

127 (a) COSTS TO BE PAID BY SELLER:

428 * Documentary stamp taxes and surtax on deed, if any « HOA/Condominium Association estoppel fees
429 * Owner's Policy and Charges (if Paragraph 9(c) (i) is checked) _ - Recording and other fees needed to cure title
130 * Tile search charges (if Paragraph 9(c) (iii) is checked) + Seller's attorneys’ fees

4131 * * Municipal lien search (if Paragraph 9(c) (i) or (iii) is checked) —_» Other:

132 _ df, prior to Ciosing, Seller is unable to meet the AS IS Maintenance Requirement as required by Paragraph 11
133 4 sum equal to 125% of estimated costs to meet the AS IS Maintenance Requirement shail be escrowed at
434 Closing. If actual costs to meet the AS IS Maintenance Requirement exceed escrowed amount, Seller shalt pay
135 such actual costs. Any unused portion of escrowed amount(s) shall be returned to Seller.

136 (oe) COSTS TO BE PAID BY BUYER:

137 * Taxes and recording fees on notes and mortgages * Loan expenses

439 » Recording fees for deed.and financing statements * Appraisal fees

139 * Owner's Policy and Charges (if Paragraph 9(c)(ii) is checked) + Buyer’s Inspections

140 « Survey (and elevation certification, if required) » Buyer's attorneys’ fees

144 * Lender's title policy and endorsements ® All property related insurance

142 * HOA/Condominium Association application/transfer fees * Owner's Policy Premium (if Paragraph

143 * Municipal lien search (if Paragraph 9(c) (ii) is checked) 9 (c) (iii) is checked.)

144 * * Other:
145 * (c) TITLE EVIDENCE AND INSURANCE: At least (if left blank, then 15, or if Paragraph 8(a) is checked,

 

146 then.5) days prior to Closing Date (‘Title Evidence Deadline”), a title insurance commitment issued by a Florida
147 licensed title Insurer, with legible copies of instruments listed as exceptions attached thereto (‘Title
148 Commitment’) and, after Closing, an owner's policy of title insurance (see STANDARD A for terms) shall ba
149 obtained and delivered to Buyer. If Seller has an owner's policy of title insurance covering the Real Property, a
150 copy shall be fumished to Buyer and Closing Agent within 5 days after Effective Date. The owner's title policy
151 premium, title search and closing services (collectively, “Owner's Policy and Charges”) shall be paid, as set
152 forth below. The titte insurance premium charges for the owner's policy and any lender's policy will be calculated
153 and allocated in accordance with Florida law, but may be reported differently on certain federally mandated
154 closing disclosures and other closing documents. For purposes of this Contract “municipal lien search” means a
155 search of records necessary for the owner's policy of title insurance to be issued without exception for unrecorded
156 liens imposed pursuant to Chapters 159 or 170, F.S., in favor of any governmental body, authority or agency.
157 {CHECK ONE):

158 * [] (i) Seller shall designate Ciosing Agent and pay for Owner's Policy and-Charges, and Buyer shall pay the
159 premium’ for Buyer's lender's policy and charges for closing services related to the lender's policy,
160 endorsements and loan closing, which amounts shall be paid by Buyer to Closing Agent or such other
161 provider(s) as Buyer may select; or

162 * [_}-Gi) Buyer shall designate Clasing Agent and pay for Owner's Policy and Charges and charges for closing

163 services related to Buyer's lender's policy, endorsements and loan closing; or a
Buyer's Initials. OL VE Page 3 of 12 Seller's Initials "77 o 7 { dw

FleridaReattors/FloridaBar-ASIS-5x Rav.6/19 © 2017 Florida Realtors® and The Florida Bar, All rights reserved,
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 yawwiplogix.com 239 538 St

Electronicatly Signed using eSignOnline™ [ Session ID : $o412b2d-7ed3-4a3e-b287-364d604788b7 |
DocuSign Envelope 1D: CoD2FFReAGRokszA ROBGEBAMBsdg0C 80 Filed 03/26/21 Page 6 of 19

 

 

164 * Xx! (iii) [MIAMI-DADE/BROWARD REGIONAL PROVISION]: Seler shail furnish a copy of a prior owner's policy
165 of title insurance or other evidence of title and pay fees for: (A) a continuation or update of such title evidence,
168 which is acceptable to Buyer's title insurance underwriter for reissue of coverage; (B) tax search; and (C}
167 municipal tien search. Buyer shall obtain and pay for post-Closing continuation and premium for Buyer's owner's
168. * policy, and if applicable, Buyer's lender's policy. Seller shall not be obligated to pay more than $

169 (if left blank, then $200.00) for abstract continuation or title search ordered or performed by Closing Agent.

170 (d) SURVEY: On or before Title Evidence Deadline, Buyer may, at Buyer's expense, have the Real Property
174 surveyed and certified by a registered Florida surveyor (“Survey”). If Seller has a survey covering the Reai
172 ‘Property, a copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date.

173 * (e) HOME WARRANTY: At Closing, [|Buyer [|] Seller be N/A shail pay for a home warranty plan issued by
174 * at a cosi not to exceed § . A home
175 warranty plan provides for repair or replacement of many of a home's mechanical systems and major built-in
176 appliances in the event of breakdown due to normal wear and tear during the agreement's warranty period.
V7 () SPECIAL ASSESSMENTS: At Closing, Seller shall pay: (i) the full amount of liens imposed by a public body
178 (“public body” does not include a Condominium or Homeowner's Association) that are certified, confirmed and
179 ‘ratified before Closing; and (ii) the amount of the public body's most recent estimate or assessment for an
180 improvement which is substantially complete as of Effective Date, but that has not resulted in a lien being
181 imposed on the Property before Closing. Buyer shall pay all other assessments. If special assessments may
182 be paid in instaliments (CHECK ONE):

183 * [] (a) Seller shall pay installments due prior to Closing and Buyer shall pay installments due after Closing.
184 installments prepaid or due for the year of Closing shall be prorated.

185 * ix] (b) Seller shall pay the assessment(s) in full prior fo or at the time of Closing.

186 JF NEITHER BOX IS CHECKED, THEN OPTION (a) SHALL BE DEEMED SELECTED.

187 This. Paragraph 9(f) shall not apply to a special benefit tax lien imposed by a community development district
188 (CBD) pursuant to Chapter 190, F.S., which fien shail be prorated pursuant to STANDARD K.

189 DISCLOSURES

190 ©6910. DISCLOSURES:

1941 (a) RADON GAS: Radon is a naturally occurring radioactive gas that, when it is accumulated in a building in
192 sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that
193 exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding
194 radon and radon testing may be obtained from your county health department.

195 (b) PERMITS DISCLOSURE: Except as may have been disclosed by Seller to Buyer in a written disclosure, Seller
196 does not know of any improvements. made to the Property which were made without required permits or made
197 pursuant to permits which have not been properly closed. If Seller identifies permits which have not been
198 properly closed or improvements which were not permitted, then Seller shall prompily deliver to Buyer all plans,
199 written documentation or other information in Seller's possession, knowledge, or control relating to
200 improvements to the Property which are the subject of such open permits or unpermitied improvements.

201 (¢) MOLD: Mold is naturally occurring and may cause health risks or damage to property. If Buyer is concerned or
202 desires additional information regarding mold, Buyer should contact an appropriate professional.

203 (d) FLOOD ZONE; ELEVATION CERTIFICATION: Buyer is advised to verify by elevation certificate which flood
204 zone the Property is in, whether flood insurance is required by Buyer's lender, and what restrictions apply to
205 improving the Property and rebuilding in the event of casualty. If Property is in a “Special Flood Hazard Area”
206 or “Caastal Barrier Resources Act” designated area or otherwise protected area identified by the U.S. Fish and
207 Wildlife Service under the Coastal Barrier Resources Act and the lowest floor elevation for the building(s) and/or
208 flood insurance rating purposes is below minimum flood elevation or is ineligible for flood insurance coverage
209 through the National Flood Insurance Program or private flood insurance as defined in 42 U.S.C. §4012a, Buyer
210 * may terminate this Contract by delivering written notice to Seller within (if left blank, then 20) days after
2t1 Effective Date, and Buyer shall be refunded the Deposit thereby releasing Buyer and Seller from all further
212 obligations under this Contract, failing which Buyer accepts existing elevation of buildings and flood zone
213 designation of Property. The National Flood Insurance Program may assess additional fees or adjust premiums
214 for pre-Flocd Insurance Rate Map (pre-FIRM) non-primary structures (residential structures in which the insured
215 “oF spouse does not reside for at least 50% of the year) and an elevation certificate may be required for actuarial
216 rating.

217 (e) ENERGY BROCHURE: Buyer acknowledges receipt of Florida Energy-Efficiency Rating Information Brochure
218 required by Section 553.996, F.S.

Buyer's Initiais_{ ) i . h / Page 4 of 12 Seller's Initials, * FF} A
PloridaReators/FloridaBar-ASIS-6x Rev.6/19 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
Produced with 2ipForn® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 46026 www,zip,oolx.com 2298 33 St

Electronically Signed using eSignOntine™ [ Session ID : 9b412b2d-7ed3-4a3e-b287-364d694788b7 |
DocuSign Envelope iD: COD2FF8ARROLZ2A ROBGeBAbABsDeNC 80 Filed 03/26/21 Page 7 of 19

219 (f} LEAD-BASED PAINT: If Property includes pre-1978 residential housing, a lead-based paint disclosure is
220 mandatory.

221 {ay HOMEOWNERS" ASSOCIATIONICOMMUNITY DISCLOSURE: BUYER SHOULD NOT EXECUTE THIS
222 CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE HOMEOWNERS'
223 ASSOCIATION/COMMUNITY DISCLOSURE, IF APPLICABLE.

224 (h) PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S CURRENT
225 PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO
226 PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY
227 IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER
228 PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE
229 COUNTY PROPERTY APPRAISER'S OFFICE FOR INFORMATION,

230 (i) POREIGN INVESTMENT IN REAL PROPERTY TAX ACT (“FIRPTA”): Seller shall inform Buyer in writing if
234 Seller is a “foreign person” as defined by the Foreign Investment in Real Property Tax Act (“FIRPTA”). Buyer
232 and Seller shall comply with FIRPTA, which may require Seller to provide additional cash at Closing. If Seller
233 is not a “foreign person”, Seller can provide Buyer, at or prior to Closing, a certification of non-foreign status,
234 under penalties of perjury, to inform Buyer and Closing Agent that no withhotding is required. See STANDARD
235 V for further information pertaining to FIRPTA, Buyer and Seller are advised to seek legal counsel and tax
236 advice regarding their respective rights, obligations, reporting and withholding requirements pursuant to
237 FIRPTA.

238 (j) SELLER DISCLOSURE: Seller knows of no facts materially affecting the value of the Real Property which are
239 nat readily observable and which have not been disclosed to Buyer. Except as provided for in the preceding
240 sentence, Seller extends and intends no warranty and makes no representation of any type, either express or
244 implied, as to the physical condition or history of the Property. Except as otherwise disclosed in writing Seller
242 has tecsived no written or verbal notice from any governmental entity or agency as to a currently uncorrected
243 building. environmental or safety code violation.

244 PROPERTY MAINTENANCE, CONDITION, INSPECTIONS AND EXAMINATIONS

245 11. PROPERTY MAINTENANCE: Except for ordinary wear and tear and Casualty Loss, Seller shall maintain the
246 Property, including, but not limited to, lawn, shrubbery, and pool, in the condition existing as of Effective Date (‘AS
247 IS Maintenance Requirement").

248 12. PROPERTY INSPECTION; RIGHT TO CANCEL:
249 * (a) PROPERTY INSPECTIONS AND RIGHT TO CANCEL: Buyer shail have 10___s(if left blank, then 15)

250 days after Effective Date (“Inspection Period”) within which to have such inspections of the Property
251 performed as Buyer shall desire during the Inspection Period. if Buyer determines, in Buyer's sole
252 discretion, that the Property is not acceptable to Buyer, Buyer may terminate this Contract by delivering
253 written notice of such election to Seller prior to expiration of inspection Period. If Buyer timely
254 terminates this Contract, the Deposit paid shall be returned to Buyer, thereupon, Buyer and Seller shall
256 ‘be released of all further obligations under this Contract: however, Buyer shall be responsible for
266 prompt payment for such inspections, for repair of damage to, and restoration of, the Property resulting
257 from such inspections, and shall provide Selfer with paid receipts for all work done on the Property (the
258 preceding provision shall survive termination of this Contract). Unless Buyer exercises the right to
259 terminate granted herein, Buyer accepts the physical condition of the Property and any violation of
‘260 governmenial, building, environmental, and safety codes, restrictions, or requirements, but Subject to
261 Seller's continuing AS IS Maintenance Requirement, and Buyer shall be responsible for any and ail
262 repairs and improvements required by Buyer's lender.
263 (b) WALK-THROUGH INSPECTION/RE-INSPECTION: On the day prior to Closing Date, or on Closing Date prior
264 to time of Closing, as specified by Buyer, Buyer or Buyer's representative may perform a walk-through (and
265 follow-up walk-through, if necessary) inspection of the Property solely to confirm that all items of Personal
266 Property are on the Property and to verify that Seller has maintained the Property as required by the AS 1S
267 Maintenance Requirement and has met all other contractual obi igations.
268 (c) SELLER ASSISTANCE AND COOPERATION IN CLOSE-OUT OF BUILDING PERMITS: If Buyer's inspection
289 of the Property identifies open or needed building permits, then Seller shall promptly deliver to Buyer all plans,
270 written. documentation or other information in Seller's possession, knowledge, or contro! relating to
271 improvements to the Property which are the subject of such apen or needed Permits, and shall promptly
272 cooperate in good faith with Buyer's efforts to obtain estimates of repairs or other work necessary to resolve
273 such Permit issues. Seller's obligation to cooperate shall include Seller's execution of necessary authorizati

Buyer's Initials 0) Page § of 12 Sellers initiats <I A/ f_ hu

FloridaRealtors/FloridaBar-ASIS-S: Rev.6/t9 © 2017 Florida Realtors® and The Florida Bar, Ail rights reserved,
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www,ziplooix.com. 239 $38 St

Electronically Signed using eSignOnline™ [ Session ID : $b412b2d-7ed3-4a3e-b287-364d694788b7 |
DocuSign Envelope ID: COD2FF8GAGRoUszd ROEQEBAbABsdSOC 80 Filed 03/26/21 Page 8 of 19

274 consents, or other documents necessary for Buyer to conduct inspections and have estimates of such repairs
275 or work prepared, but in fulfilling such obligation, Seller shall not be required to expend, or become obligated to
276 expend, any money.

277 (d) ASSIGNMENT OF REPAIR AND TREATMENT CONTRACTS AND WARRANTIES: At Buyer's option and
278 cost, Seller will, at Closing, assign all assignable repair, treatment and maintenance contracts and warranties
279 to-Buyer.

280 ESCROW AGENT AND BROKER

281 +13. ESCROW AGENT: Any Closing Agent or Escrow Agent (collectively “Agent”) receiving the Deposit, other funds
282 and other items is authorized, and agrees by acceptance of them, to deposit them promptly, hold same in escrow
283 within the State of Florida and, subject to COLLECTION, disburse them in accordance with terms and conditions
284 of this Contract. Faiture of funds to become COLLECTED shall not excuse Buyer's performance. When conflicting
285 demands for the Deposit are received, or Agent has a good faith doubt as to entitlement to the Deposit, Agent may
286 take such actions permitted by this Paragraph 13, as Agent deems advisable. If in doubt as to Agent's duties or
287 liabilities under this Contract, Agent may, at Agent's option, continue to hold the subject matter of the escrow until
288 the parties agree to its disbursement or until a final judgment of a court of competent jurisdiction shall determine
289 the rights of the parties, or Agent may deposit same with the clerk of the circuit court having jurisdiction of the
290 dispute. An attorney who represents a party and also acts as Agent may represent such party in such action. Upon
291 notifying all parties concerned of such action, all liability on the part of Agent shall fully terminate, except to the
292 extent of accounting for any items previously delivered out of escrow. If a licensed real estate broker, Agent will
293 comply with provisions of Chapter 475, F.S., as amended and FREC rules to timely resolve escrow disputes through
294 mediation, arbitration, interpleader or an escrow disbursement order.

295 in: any proceeding between Buyer and Seller wherein Agent is made a party because of acting as Agent hereunder,
296 of in any proceeding where Agent interpleads the subject matter of the escrow, Agent shall recover reasonable
297 attomey's fees and costs incurred, to be paid pursuant fo court order out of the escrowed funds or equivaient, Agent
298 ‘shall not be liable to any party or person for mis-delivery of any escrowed items, unless such mis-delivery is due to
299 Agent's willful breach of this Contract or Agent's gross negligence. This Paragraph 13 shall survive Closing or
300 termination of this Contract.

301 14. PROFESSIONAL ADVICE; BROKER LIABILITY: Broker advises Buyer and Seller to verify Property condition,
302 Square footage, and all other facts and representations made pursuant to this Contract and to consult appropriate
303 professionals for tegal, tax, environmental, and other specialized advice conceming matters affecting the Property
304 and the transaction contemplated by this Contract. Broker represents to Buyer that Broker does not reside on the
305 Property and that all representations (oral, written or otherwise) by Broker are based on Seller representations or
306: public records. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL INSPECTORS AND
307 GOVERNMENTAL AGENCIES FOR VERIFICATION OF PROPERTY CONDITION, SQUARE FOOTAGE AND
308 FACTS THAT MATERIALLY AFFECT PROPERTY VALUE AND NOT ON THE REPRESENTATIONS (ORAL,
309 WRITTEN OR OTHERWISE) OF BROKER. Buyer and Seller (individually, the “Indemnifying Party”) each
310 individually indemnifies, holds harmless, and releases Broker and Broker's officers, directors, agents and
314 employees from ail liability for loss or damage, including all costs and expenses, and reasonable attorney's fees at
312 all levels, suffered or incurred by Broker and Broker's officers, directors, agents and employees in connection with
313 or arising from claims, demands or causes of action instituted by Buyer or Seller based on: (i) inaccuracy of
314 information provided by the Indemnifying Party or from public records; (ii) Indemnifying Party's misstatemeni(s) or
315 failure to perform contractual obfigations; (iii) Broker's performance, at Indemnifying Party's request, of any task
316 beyond the scope of services regulated by Chapter 475, F.S., as amended, including Broker's referral,
317 recommendation or retention of any vendor for, or on behalf of, Indemnifying Party; (iv) products or services
318 ‘provided by any such vendor for, or on behalf of, Indemnifying Party; and (v) expenses incurred by any such vendor.
319 Buyer and Seller each assumes full responsibility for selecting and compensating their respective vendors and
320 paying their other costs under this Contract whether or not this transaction closes. This Paragraph 14 will not relieve
321 Broker of statutory obligations under Chapter 475, F.S., as amended. For purposes of this Paragraph 14, Broker
322 will be treated as a party to this Contract. This Paragraph 14 shail survive Closing or termination of this Contract.
323 BEFAULT AND DISPUTE RESOLUTION

324 «65. DEFAULT:

325 (a) BUYER DEFAULT: if Buyer fails, neglects or refuses to perform Buyer's obligations under this Contract,
326 ‘including payment of the Deposit, within the time(s) specified, Seller may elect to recover and retain the Deposit
327 for the account of Seller as agreed upon liquidated damages, consideration for execution of this Contract, and

328 in full settlement of any claims, whereupon Buyer and Seller shall be relieved from alll further obligations-ti 1 yo
Buyer's Initials __{ } L ? f Page 6 of 12 Seller's Initials T7A7

FloridaRealtors/FlorideBar-ASiS-ox Rév.6/t9 © 2017 Florida Realtors® and The Florida Bar, All rights reserved.
Produced with zipForm® by ZpLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 wwrw.zipl ogix.com 239838 St

Electronically Signed using eSignOnline™ [ Session ID : 9b412b2d-7ed3-4a3e-b287-364d604788b7 J
DocuSign Envelope ID: COD2FR8OGRoLZ2A ROBGEBAbABsdaNC 80 Filed 03/26/21 Page 9 of 19

329 this Contract, or Seller, at Seller's option, may, pursuant to Paragraph 16, proceed in equity to enforce Seller's
330 rights. under this Contract. The portion of the Deposit, if any, paid to Listing Broker upon default by Buyer, shall
331 be split equally between Listing Broker and Cooperating Broker; provided however, Cooperating Broker's share
332 shail not be greater than the commission amount Listing Broker had agreed to pay to Cooperating Broker.

333 (b) SELLER DEFAULT: If for any reason other than failure of Seller to make Seller's title marketable after
334 reasonable diligent effort, Seller fails, neglects or refuses to perform Seller's obligations under this Contract,
335 Buyer may elect to receive retum of Buyer's Deposit without thereby waiving any action for damages resulting
336 from Seller's breach, and, pursuant to Paragraph 16, may seek to recover such damages or seek specific _
337 performance.

338 This Paragraph 15 shail survive Closing or termination of this Contract.

339 ©6016, DISPUTE RESOLUTION: Unresolved controversies, claims and other matters in question between Buyer and
340 Seller arising out of, or relating to, this Contract or its breach, enforcement or interpretation (‘Dispute’) will be settled
341 as follows:

342 (a) Buyer and Seller will have 10 days after the date conflicting demands for the Deposit are made to attempt to
343 resoive such Dispute, failing which, Buyer and Seller shall submit such Dispute to mediation under Paragraph
344 16(b).

345 (b) Buyer and Seller shalt attempt to settle Disputes in an amicable manner through mediation pursuant to Florida
346 Rules for Certified and Court-Appointed Mediators and Chapter 44, F.S., as amended (the “Mediation Rules”).
347 The mediator must be certified or must have experience in the real estate industry. Injunctive relief may be
348 sought without first complying with this Paragraph 16(b). Disputes not settled pursuant fo this Paragraph 16
249 may be resolved by instituting action in the appropriate court having jurisdiction of the matier. This Paragraph
350 16 shall survive Closing or termination of this Coniract.

351 17. ATTORNEY'S FEES; COSTS: The parties will split equally any mediation fee incurred in any mediation permitied
352 by this Contract, and each party will pay their own costs, expenses and fees, including attomey's fees, incurred in
383 conducting the mediation. in any litigation permitted by this Contract, the prevailing party shall be entitled to recover
354 fromm the non-prevailing party costs and fees, including reasonable attorney's fees, incurred in conducting the
355 litigation. This Paragraph 17 shall survive Closing or termination of this Contract.

356 STANDARDS FOR REAL ESTATE TRANSACTIONS (“STANDARDS”}

357 18. STANDARDS:
358 A. TITLE:

359 (i) TITLE EVIDENCE; RESTRICTIONS; EASEMENTS; LIMITATIONS: Within the time period provided in
360 Paragraph 9(c), the Title Commitment, with legible copies of instruments listed as exceptions attached thereto, shall
361 be issued and delivered to Buyer. The Title Commitment shail set forth those matters ta be discharged by Seller at
362 or before Ciosing and shall provide that, upon recording of the deed to Buyer, an owner's policy of title insurance
363 in the:amount of the Purchase Price, shall be issued to Buyer insuring Buyer's marketable title to the Real Property,
364 subject only to the following matters: (a) comprehensive land use plans, zoning, and other land use restrictions,
365 prohibitions and requirements imposed by governmental authority; (b) restrictions and matters appearing on the
366 Plat or otherwise common to the subdivision; (c) outstanding oil, gas and mineral rights of record without right of
367 entry; (d) unplatted public utility easements of record (located contiguous to real property lines and not more than
368 10 feet in width as to rear or front lines and 7 1/2 feet in width as to side lines); (e) taxes for year of Closing and
369 subsequent years; and (f) assumed mortgages and purchase money mortgages, if any (if additional items, attach
370 addendum); provided, that, none prevent use of Property for RESIDENTIAL PURPOSES. If there exists at Closing
371 any violation of items identified in (b) - (f) above, then the same shall be deemed a title defect. Marketable title shall
372 be determined according to applicable Title Standards adopted by authority of The Florida Bar and in accordance
373 with law.

374 (i) TITLE EXAMINATION: Buyer shall have 5 days after receipt of Title Commitment to examine it and notify Seller
375 in writing specifying defect(s), if any, that render title unmarketable. !f Seller provides Title Commitment and it is
376 delivered to Buyer less than 5 days prior to Closing Date, Buyer may extend Closing for up to 5 days after date of
377 receipt to examine same in accordance with this STANDARD A. Seller shall have 30 days ("Cure Period”) after
378 receipt of Buyer's notice to take reasonable diligent efforts to rernove defects. If Buyer fails to so notify Seller, Buyer
379 shall be deemed to have accepted title as it then is. If Seller cures defects within Cure Period, Seifer wil! deliver
380 written notice to Buyer (with proof of cure acceptable to Buyer and Buyer's attorney) and the parties will close this
381 Contract on Closing Date (or if Closing Date has passed, within 10 days after Buyer's receipt of Seller's notice). If
382 Seller is unable to cure defects within Cure Period, then Buyer may, within 5 days after expiration of Cure Period,

Buyers initais _(U_ Page 7 of 12 Seller's initials sort ht i

FloridaReaiiors/FloridaBar-ASIS-5x 6/19 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
Produced with zipParn® by ZpLogix 186870 Fifteen Mila Road, Fraser, Michigan 48026 sew, zip onin cont 239 S 38 St

Electronically Signed using eSignOnline™ [ Session ID ; 9b412b2d-7ed3-4a3e-b287-364d694788b7 }
DocuSign Envelope ID: copar rae S Fad don AR AOS BRAM a pahee C 80 Filed 03/26/21 Page 10 of 19
STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

383 deliver written notice to Seller (a) extending Cure Period for a specified period not to exceed 120 days within which
384 Seller shall continue to use reasonable diligent effort to remove or cure the defects (“Extended Cure Period”); or
3385 (b) electing to accept title with existing defects and close this Contract on Closing Date (or if Closing Date has
386 passed, within the earlier of 10 days after end of Extended Cure Period or Buyer's receipt of Seller's notice), or (c)
387 electing to terminate this Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all
388 further obligations under this Contract. If after reasonable diligent effort, Seller is unable to timely cure defects, and
389 Buyer does not waive the defects, this Contract shall terminate, and Buyer shall receive a refund of the Deposii,
390 thereby releasing Buyer and Seller from all further obligations under this Contract.

391 &. SURVEY: If Survey discloses encroachments on the Real Property or that improvements located thereon
392 encroach.on setback lines, easements, or lands of others, or violate any restrictions, covenants, or applicable
393 governmental regulations described in STANDARD A (i)(a), (b) or (d) above, Buyer shall deliver written notice of
304 Such matters, together with a copy of Survey, to Seller within 5 days after Buyer's receipt of Survey, but no later
395 than Closing. If Buyer timely delivers such notice and Survey to Seller, such matters identified in the notice and
396 Survey shall constitute a title defect, subject to cure obligations of STANDARD A above. If Seller has delivered a
397 prior survey, Seiler shall, at Buyer's request, execute an affidavit of “no change” to the Real Property since the
398 preparation of such prior survey, to the extent the affirmations therein are true and correct.

399 C. INGRESS AND EGRESS: Seller represents that there is ingress and egress fo the Real Property and title to
400 the Real Property is insurable in accordance with STANDARD A without exception for lack of legal right of access.
404 D. LEASE INFORMATION: Seller shall, at least 10 days prior to Closing, furnish to Buyer estoppel letters from
402 tenant(soccupant(s) specifying nature and duration of occupancy, rental rates, advanced rent and security
403 deposits paid by tenant(s) or occupant(s)(‘Estoppe! Letter(s)”). If Seller is unable to obtain such Estoppel Letter(s)
404 the same information shall be furnished by Seller to Buyer within that time period in the form of a Seller's affidavit
405 and Buyer may thereafter contact tenant(s) or occupant(s) to confirm such information, If Esioppel Letter(s) or
406 Seller's affidavit, if any, differ. materially from Seller's representations and lease(s) provided pursuant to Paragraph
407 6, or if tenant(s)/occupant(s) fail or refuse to confirm Seller's affidavit, Buyer may deliver written notice to Seller
408 within 5 days after receipt of such information, but no later than 5 days prior to Closing Date, terminating this
409 Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all further obligations under
410 this Contract. Seller shall, at Closing, deliver and assign all leases to Buyer who shail assume Seller's obligations
411 thereunder.

412 &. LIENS: Seller shall furnish to Buyer at Closing an affidavit attesting (i) fo the absence of any financing
413 statement, claims of lien or potential lienors known to Seller and (ii) that there have been no impravements or
414 repairs io the Real Property for 90 days immediately preceding Closing Date, If the Real Property has been
A415 improved or repaired within that time, Seller shail deliver releases or waivers of construction liens executed by all
416 general contractors, subcontractors, suppliers and materialmen in addition to Seller's lien affidavit setting forth
417 names of all such general contractors, subcontractors, suppliers and materialmen, further affirming thai all charges
aig for improvements or repairs which could serve as a basis for a construction lien or a claim for damages have been
419 paid or will be paid at Closing.

420 F. TIME: Calendar days shall be used in computing time periods. Time is of the essence in this Contract. Other
424 than fime for acceptance and Effective Date as set forth in Paragraph 3, any time periods provided for or dates
422 specified in this Contract, whether preprinted, handwritten, typewritten or inserted herein, which shall end or occur
423 on a Saturday, Sunday, or a national legal holiday (see 5 U.S.C. 6103) shall extend to 5:00 p.m. (where the Property
424 is located) of the next business day.

425 G, FORCE MAJEURE: Buyer or Seller shail not be required to perform any obligation under this Contract or be
426: liable to each other for damages so long as performance or non-performance of the obligation, or the availability of
427 services, insurance or required approvals essential to Closing, is disrupted, delayed, caused or prevented by Force
428 Majeure. “Force Majeure” means: hurricanes, floods, extreme weather, earthquakes, fire, or other acts of God,
429 unusual transportation delays, or wars, insurrections, or acts of terrorism, which, by exercise of reasonable diligent
430 effort, the non-performing party is unable in whole or in part to prevent or overcome. All time periods, including
431 Closing Date, will be extended a reasonable time up to 7 days after the Force Majeure no longer prevents
432 performance under this Contract, provided, however, if such Force Majeure continues to prevent performance under
433 this Contract more than 30 days beyond Closing Date, then either party may terminate this Contract by delivering
434 written notice to the other and the Deposit shall be refunded to Buyer, thereby releasing Buyer and Seller from ail
435 further obligations under this Contract.

436 H. CONVEYANCE: Seller shall convey marketable title to the Real Property by statutory warranty, trustee's,
437 personal representative's, or guardian's deed, as appropriate to the status of Seller, subject only to matiers
438 described in STANDARD A and those accepted by Buyer. Personal Property shall, at request of Buyer, }¥ i

  

Page § of 12 Seller's Initials Jf / G Ai
ar-ASIS-5x Rev.6/19 © 2017 Florida Realtors® and The Florida Bar, All rights reserved,
Produced with 2ipForm® by zipLogix 16070 Fifteen Mile Road, fraser, Michigan 48026 wwwziplogix.com 239 S 38 St

Buyer's initials fa,
PloridaRealto 5/ lorida

Electronically Signed using eSignOnline™ [ Session ID : 96412b2d-7ed3-4a3e-b287-364d694788b7 ]
DocuSign Envelope ID: cop2rksé Sa odaah RR Os BHAMnpabgoC 80 Filed 03/26/21 Page i of 19
STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

439 transferred by absolute bill of sale with warranty of title, subject only to such matters as may be provided for in this
440 Contract.

441 I. CLOSING LOCATION; DOCUMENTS; AND PROCEDURE:

442 ‘() LOCATION: Closing will be conducted by the attorney or other closing agent (“Closing Agent”) designated by
443 the party paying for the owner's policy of title insurance and will take place in the county where the Real Property
444 is located at the office of the Closing Agent, or at such other location agreed to by the parties. if there is no title
445 insurance, Seller will designate Closing Agent. Closing may be conducted by mail, overnight courier, or electronic
446 rneans.

Aa? (i) CLOSING DOCUMENTS: Seller shall at or prior to Closing, execute and deliver, as applicable, deed, bill of
448 sale, certificate(s) of title or other documents necessary to transfer title to the Property, construction fien affidavit(s),
449 owner's possession and no lien affidavit(s), and assignment(s) of leases. Seller shall provide Buyer with paid
450 receipts for all work done on the Property pursuant to this Contract. Buyer shall furnish and pay for, as applicable,
451 the survey, flood elevation certification, and documents required by Buyer's lender.

452 (ii) FinCEN GTO NOTICE. if Closing Agent is required to comply with the U.S. Treasury Depariment's
453 Financial Crimes Enforcement Network (“FinCEN”) Geographic Targeting Orders (“GTOs”), then Buyer
454 shail provide Closing Agent with the information related to Buyer and the transaction contemplated by this
455 Contract that is required to complete IRS Form 8300, and Buyer consents to Closing Agent's collection and
456 report of said information to IRS.

457 (iv) PROCEDURE: The deed shall be recorded upon COLLECTION of all closing funds. If the Title Commitment
468 provides insurance against adverse matters pursuant to Section 627.7841, F.S., as amended, the escrow closing
459 procedure required by STANDARD J shall be waived, and Closing Agent shall, subject to COLLECTION of all
460 closing funds, disburse at Closing the brokerage fees to Broker and the net sale proceeds to Seller.

461 J. ESCROW CLOSING PROCEDURE: If Title Commitment issued pursuant to Paragraph 9(c) does not provide
462 for insurance against adverse matters as permitted under Section 627.7841, F.S., as amended, the following
463 escrow and closing procedures shall apply: (1) all Closing proceeds shall be held in escrow by the Closing Agent
464 for a period of not more than 10 days after Closing: (2) if Seller's title is rendered unmarketable, through no fault of
465 Buyer, Buyer shall, within the 10.day period, notify Seller in writing of the defect and Seller shall have 30 days from
AGE date of receipt of such notification to cure the defect; (3) if Seller fails to timely cure the defect, the Deposit and ail
467 Closing funds paid by Buyer shall, within 5 days after written demand by Buyer, be refunded to Buyer and,
468 simultaneously with such repayment, Buyer shall return the Personal Property, vacate the Real Property and re-
469 convey the Property to Seller by special warranty deed and bill of sale: and (4) if Buyer fails to make timely demand
470. for refund of the Deposit, Buyer shall take title as is, waiving ail rights against Seller as to any intervening defect
471 except as may be available to Buyer by virtue of warranties contained in the deed or bill of sale.

472 K. PRORATIONS; CREDITS: The following recurring items will be made current (if applicable) and prorated as of
473 the day prior to Closing Date, or date of occupancy if occupancy occurs before Closing Date: reali estate taxes
AT4 (including special benefit tax assessments imposed by a CDD), interest, bonds, association fees, insurance, rents
475 and other expenses of Property. Buyer shall have option of taking over existing policies of insurance, if assurmable,
476 in which event premiums shall be prorated. Cash at Closing shall be increased or decreased as may be required
477 by prorations to be made through day prior to Closing. Advance rent and security deposits, if any, will be credited
478 to Buyer. Escrow deposits held by Seller's mortgagee will be paid fo Seller, Taxes shall be prorated based on
479 current year’s tax. If Closing occurs on a date when current year's millage is not fixed but current year’s assessment
480 is available, taxes will be prorated based upon such assessment and prior year’s millage. !f current year's
481 assessment is not available, then taxes will be prorated on prior year’s tax. If there are completed improvements
482 on the Real Property by January 1st of year of Closing, which improvements were not in existence on January 1st
483 of prior year, then taxes shall be prorated based upon prior year's millage and at an equitable assessment to be
484 agreed upon between the parties, failing which, request shall be made to the County Property Appraiser for an
488 informal assessment taking into account available exemptions. In all cases, due allowance shall be made for the
486 maximum: allowable discounts and applicable homestead and other exemptions. A tax proration based on an
487 estimate shall, at either party's request, be readjusted upon receipt of current year's tax bill. This STANDARD K
488 shall survive Closing.

489 L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS, AND WALK-THROUGH: Seller
490 shall, upon reasonable notice, provide utilities service and access to Property for appraisals and inspections,
491 including a-walk-through (or follow-up walk-through if necessary) prior to Closing.

492 M. RISK OF LOSS: if, after Effective Date, but before Closing, Property is damaged by fire or other casually
493 (‘Casualty Loss”) and cost of restoration (which shall include cost of pruning or removing damaged trees) does not
494 exceed 1.5% of Purchase Price, cost of restoration shall be an obligation of Seller and Closing shall proceed

495 pursuant to terms of this Contract. {f restoration is not completed as of Closing, a sum equal! to 125% of esti T

’ .

4 pe | i
Buyer's Initials 0 Lf £ Page 9 of 12 Seller's Initiais ¢ 7 ‘

FloridaRealtors/FloridaBar-ASIS-Sx Rev.6/19 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
Produced with zipFurn® by zipLogin 18070 Fifteen Mile Road, Fraser, Michigan 48026 ywwruzipLook.com 2398S 38 St

Electronically Signed using eSignOnline™ [ Session ID : $6412b2d-7ed3-4a3e-b287-364d694788b7 ]
DocuSign Envelope ID: coarse Boadtdsth GR OOSBLAM, a b2OC 80 Filed 03/26/21 Page 12 of 19

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

 
 

496 cost to complete restoration (not to exceed 1.5% of Purchase Price) will be escrowed at Ciosing. If actual cost of
497 restoration exceeds escrowed amount, Seller shall pay such actual costs (bui, not in excess of 1.5% of Purchase
498 Price). Any unused portion of escrowed amount shail be returned to Seller. if cost of restoration exceeds 1.5% of
499 Purchase Price, Buyer shall elect to either take Property “as is” together with the 1.5%, or receive a refund of the
500 Deposit thereby releasing Buyer and Seller from all further obligations under this Contract. Seller's sole obligation
501 with respect to tree damage by casualty or other natural occurrence shall be cost of pruning or removal.
502 N. 1031 EXCHANGE: If either Seller or Buyer wish to enter into a like-kind exchange (either simultaneously with
503 Closing or deferred) under Section 1031 of the Internal Revenue Code (“Exchange”), the other party shall cooperate
504 in all reasonable respects to effectuate the Exchange, including execution of documenis; provided, however,
505 feoperating party shall incur no liability or expense related to the Exchange, and Closing shall not be contingent
506 upon, nor extended or delayed by, such Exchange.
507 0. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE: DELIVERY: COPIES; CONTRACT
508 EXECUTION: Neither this Contract nor any notice of it shall be recorded in any public records. This Contract shall
509 be binding on, and inure to the benefit of, the parties and their respective heirs or successors in interest. Whenever
510 the context permits, singular shall include plural and one gender shall inciude all. Notice and delivery given by or to
517 the attomey or broker (including such broker’s real estate licensee) representing any party shall be as effective as
512 if. given by or to that party. All notices must be in writing and may be made by mail, personal delivery or electronic
543 (including “pdf”) media. A facsimile or electronic (including “pdf’) copy of this Contract and any signatures hereon
514 shall be considered for all purposes as an original. This Contract may be executed by use of electronic signatures,
515 as determined by Florida's Electronic Signature Act and other applicable laws.
516 P. INTEGRATION; MODIFICATION: This Contract contains the full and complete understanding and agreement
517 of Buyer and Seller with respect to the transaction contemplated by this Contract and no prior agreements or
518 representations shall be binding upon Buyer or Seller unless included in this Contract. No modification to or change
519 in this Contract shall be valid or binding upon Buyer or Seller unless in writing and executed by the parties intended
520 to be bound by it.
52 Q. WAIVER: Failure of Buyer or Seller to insist on compliance with, or strict performance of, any provision of this
522 Contract, or to take advantage of any right under this Contract, shall not constitute a waiver of other provisions or
523 rights.
524 R. RIDERS; ADDENDA; TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Riders, addenda, and typewritten
525 or handwritten provisions shall control all printed provisions of this Contract in conflict with them.
526 S. COLLECTION or COLLECTED: “COLLECTION” or “COLLECTED” means any checks tendered or
527 received, including Deposits, have become actually and finally collected and deposited in the account of
528 Escrow Agent or Closing Agent. Closing and disbursement of funds and delivery of closing documents
529 may be delayed by Closing Agent until such amounts have been COLLECTED in Closing Agent's accounts.
530 T... RESERVED.
531 U. APPLICABLE LAW AND VENUE: This Contract shall be construed in accordance with the laws of the State
532 of Florida and venue for resolution of all disputes, whether by mediation, arbitration or litigation, shall lie in the
533 county where the Real Property is located.
534 Vv. FIRPTA TAX WITHHOLDING: If a seller of U.S. rea! property is a “foreign person” as defined by FIRPTA,
535 Section 14465 of the Internal Revenue Code (“Code”) requires the buyer of the real property to withhold up to 15%
536 of the amount realized by the seller on the transfer and remit the withheld amount to the Internal Revenue Service
537 (IRS) unless an exemption to the required withholding applies or the seller has obtained a Withhoiding Certificate
538 from the IRS authorizing a reduced amount of withholding.
539 (i) No withholding is required under Section 1445 of the Code if the Seller is not a ‘foreign person”. Seller can
540 provide proof of non-foreign status to Buyer by delivery of written certification signed under penalties of perjury,
541 stating that Seller is not a foreign person and containing Seller's name, U.S. taxpayer Identification number and
542 home address (or office address, in the case of an entity), as provided for in 26 CFR 1.1445-2(b). Otherwise, Buyer
543 ‘shall withhold the applicable percentage of the amount realized by Seller on the transfer and timely remit said funds
544 to the IRS.
545 (ii) If Seller is a foreign person and has received a Withholding Certificate from the IRS which provides for reduced
546 or eliminated withhoiding in this transaction and provides same to Buyer by Closing, then Buyer shall withhold the
547 reduced sum required, if any, and timely remit said funds to the IRS.
548 (iii) If prier to. Closing Seller has submitted a completed application to the IRS for a Withholding Certificate and has
549 provided to Buyer the notice required by 26 CFR 1.1445-1(c) (2)(i(B} but no Withholding Certificate has been
550 received as of Closing, Buyer shall, at Closing, withhold the applicable percentage of the amount realized by Seller
551 on the transfer and, at Buyer's option, either (a) timely remit the withheld funds to the IRS or (b) place the fi i
552 escrow, at Seller's expense, with an escrow agent selected by Buyer and pursuant to terms neogig ad by
Buyer's Initials Page 10 of 12 Seller's Initials

FloridaRealtors/FloridaBar-ASIS-5x Rev.8/t9 © 2017 Florida Realtors® and The Florida Bar. All rights reserved,
Produced with zipFonn® by zipLogix 18070 Fifteen Mile Raad, Fraser, Michigan 48026 www.ziploalx.com 239 $38 St

Electronically Signed using eSignOnline™ [ Session ID : 9b412b2d-7ed3-4a3e-b287-364d694788b7 }
DocuSign Envelope ID: copar 38 Goackdazh ARMs AMnpebePC 80 Filed 03/26/21 Page 13 of 19

563:
554
555
556
557
558
559
560
561
562
563
564
565
566
567

571
572
573
574
575
576
577
578
579
580
581
582
583
584
585
586
587

588

* 79.

* 20.

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED
parties, to be subsequently disbursed in accordance with the Withholding Certificate issued by the IRS or remitted
directly to the IRS if the Seller's application is rejected or upon terms set forth in the escrow agreemeni.
(iv) In the event the net preceeds due Seller are not sufficient to meet the withholding requirement(s) in this
transaction, Seller shall deliver to Buyer, at Closing, the additional COLLECTED funds necessary to satisfy the
applicable requirement and thereafter Buyer shall timely remit said funds to the IRS or escrow the funds for
disbursement in accordance with the final determination of the IRS, as applicable.
(v) Upon remitting funds to the IRS pursuant to this STANDARD, Buyer shall provide Seller copies of IRS Forms
8268 and 8288-A, as filed.
W. RESERVED |
X. BUYER WAIVER OF CLAIMS: To the extent permitted by law, Buyer waives any claims against Seller
and against any real estate licensee involved in the negotiation of this Contract for any damage or defects
pertaining to the physical condition of the Property that may exist at Closing of this Contract and be
subsequently discovered hy the Buyer or anyone claiming by, through, under or against the Buyer. This
provision does not relieve Seller's obligation to comply with Paragraph 10(j). This Standard X shall survive

‘Closing.

ADDENDA AND ADDITIONAL TERMS

ADDENDA: The following additional terms are included In the attached addenda or riders and incorporated into this

Contract (Check if applicable):

|| A. Condominium Rider K. RESERVED T. Pre-Closing Occupancy

| | B. Homeowners’ Assn. L. RESERVED U. Post-Closing Occupancy

|_| C. Seller Financing -M. Defective Drywail V. Sale of Buyer's Property

|_| D. Mortgage Assumption N. Coastal Construction Control W. Back-up Contract

-E. FHA/VA Financing Line Line X. Kick-out Clause
F.. Appraisal Contingency O. Insulation Disclosure Y. Seller's Attomey Approval

_| G: Short Sale P. Lead Paint Disclosure (Pre-1978) 4. Buyer's Attorney Approval
H. Homeowners/Fiood Ins. Q. Housing for Older Persons AA. Licensee Property Interest
L
i

   
 
   

RESERVED R, Rezoning BE. Binding Arbitration
interest-Bearing Acct. S. Lease Purchase/ Lease Option CC. Miami-Dade County
Special Taxing District
Disclosure
[-] Other:

ADDITIONAL TERMS: SELLER SHALL, AT SELLER'S EXPENSE, CLOSE ALL OPEN OR EXPIRED

PERMITS AND SATISFY ALL OUTSTANDING LIENS, FINES, AND/OR CODE VIOLATIONS PRIOR TO
CLOSING.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNTER-OFFER/REJECTION

589 *[_] Seller counters Buyer's offer (to accept the counfer-offer, Buyer must sign or initial the counter-offered terms and
deliver a copy of the acceptance to Seller).

590

591 *[ |Seller rejects oe offer. { f oo
Buyer's Initials _[ IL C Page 14 of 12 Seller's initials 77 ~

 FloridaRealtors/FloridaBar-ASIS-Sx Rev.6/19 © 2017 Florida Realtors® and The Florida Bar. All rights reserved,

Produced with ziporn® by zipLogix 198070 Fifteen Mile Road, Fraser, Michigan 48028 weww.ziplogix.com, 239 $38 St

Electronically Signed using eSignOntine™ [ Session ID : 9b412b2d-7ed3-4a3e-b287-364d694788b7 ]
DocuSign Envelope iD: coarse Baad doah FARO SEER asabRe C 80 : Filed 03/26/21 Page 14 of 19

592
583

594
S95
S86
597
598

599
600

601

602

603 |

 

THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK THE
ADVICE OF AN ATTORNEY PRIOR TO SIGNING.

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR.

Approval of this form by the Florida Realtors and The Florida Bar does not constitute an opinion that any of the
ferms and conditions in this Contract should be accepted by fhe parties in a particular transaction. Terms and
conditions should be negotiated based upon the respective interests, objectives and bargaining positions of alf
interested persons.

AN ASTERISK (*) FOLLOWING A LINE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS A BLANK
TO BE COMPLETED.

sower ef) eli vie O21 PD

OLGA L PEREZ ESTRADA" t ,

Date:

 

 

? Date: >. fiafe [

~WIGDALIZ Oli
* Seller: a , | Date: Zf: v Ef Cf

 

 

 

 

 

 

 

 

 

604 “7

Sees Taboacs
605 Buyer's address for purposes of notice JF 7 Seller's address for purposes of notice
eos *
607. *
608 *
609 BROKER: Listing and Cooperating Brokers, if any, named below (collectively, “Broker’), are the only Brokers
610 entitled to compensation in connection with this Contract. Instruction to Closing Agent: Seller and Buyer direct
611 Closing Agent to disburse at Closing the full amount of the brokerage fees as specified in separate brokerage
612 agreements with the parties and cooperative agreemenis between the Brokers, except to the extent Broker has
613 retained such fees from the escrowed funds. This Contract shall not modify any MLS or other offer of compensation
614. made by Seller or Listing Broker to Cooperating Brokers.
615 * MICHAEL ALMAZAN 3% DANIEL CABRERA/KERSTIN KLOSTERMAN
616 Cooperating Sales Associate, if any Listing Sales Associate
617 * LUXE Properties LONDON FOSTER REALTY
618 Cooperating Broker, if any Listing Broker

Buyer's Initials_(_ } ( { Page 12 of 12 Sellers Initials ¢) 4? 7 Lh
FloridaRealiors/FloridaBiar-ASIS-6x Rev.6/19 © 2017 Flotida Realtors® and Tha Florida Bar. All rights reserved.
Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 ywww.2ziplosix,com 239 S38St

Electronically Signed using eSignOntine™ [ Session ID : 9b412b2d-7ed3-da3e-b287-364d694788b7 }
DocuSign Envelope ID: COD2FESOB EAI zak AROS EBA apabeoc 80 Filed 03/26/21 Page 15 of 19

Comprehensive Rider to the

Residential Contract For Sale And Purchase
THIS FORM. HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR

 

If initialed by all parties, the clauses below will be incorporated into the Florida Realtors®/Florida Bar Residential
Coritract For Sale And Purchase between NIGDALIA VARGAS (SELLER)
and OLGA L PEREZ ESTRADA (BUYER)
conceming the Property described as 239 E 38TH ST, HIALEAH, FL, 33013 ~

f Z.

Buyer's Initials Of JE Seller's Initials 1 /¥ 7 JA LU

P, LEAD-BASED PAINT DISCLOSURE
(Pre-1978 Housing)

Lead-Based Paint Warning Statement

“Every purchaser of any interest in residential real property on which a residential dwelling was built prior to 1978 is
notified that such property may present exposure to lead from lead-based paint that may place young children ai risk of
developing lead poisoning. Lead poisoning in young children may produce permanent neurological damage, including
learning disabilities, reduced intelligence quotient, behavioral problems, and impaired memory. Lead poisoning also poses
@ particular risk to pregnant women. The seller of any interest in residential real property is required to provide the buyer
with any information on lead-based paint hazards from risk assessments or inspection in the sellers possession and notify
the buyer of ahy known lead-based paint hazards. A risk assessment or inspection for possible lead-based paint hazards
is recommended prior to purchase."
Seller's Disclosure (INITIAL)

MV __ Mr (a) Presence of lead-based paint or lead-based paint hazards (CHECK ONE BELOW):

Known lead-based paint or lead-based paint hazards are present in the housing.

Seller has no knowledoe of lead-based paint or lead-based paint hazards in the housing.
MV. Ht .. {b) Records and reports available to the Seller (CHECK ONE BELOW):

["] Seller has provided the Buyer with all available records and reports pertaining to lead-based paint or
lead-based paint hazards in the housing. List documents: _

 

 

| Seller has no reports or records pertaining to lead-based paint or lead-based paint hazards in the housing.
Buyers Acknowledgement (INITIAL)
[ (c) Buyer has received copies of all information listed above.
.{@  (d) Buyer has received the pamphlet Profect Your Family from Lead in Your Home.
cd Y¢ _ (e) Buyer has (CHECK ONE BELOW):
_| Received a 10-day opportunity (or other mutually agreed upon period) to conduct a risk assessment or
inspection for the presence of lead-based paint or lead-based paint hazards; or
[x] Waived the opportunity to conduct a risk assessment or inspection for the presence of lead-based
__ paint or lead-based paint hazards.
Licensee's Acknowledgement (INITIAL)
ac... (f)} Licensee has informed the Seller of the Seller's obligations under 42 U.S.C. 4852(d) and is aware of
Licensee's responsibility to ensure compliance.
Certification of Accuracy
The following parties have reviewed the information above and certify, to / best of their knowledge, that the information

 

  
 

they have provided, is true i ccurate. - —
Lhigpilis Cites)  Ato/[> A hide 2a jaf!
SELLER MIGDAl4A VARGAS U/ BUYER OLGA L PEREZ ESTRADA Date

Date
J a feel fi. ae
bee eg yar mR or

 
 
  

 

 

 

 

SELLER

daniel CQ: LOLA 4 02/15/2021 5:53 PM EST

Listing Licensee Date Selling Licensee, Date /
DANIEL CABRERA/KERSTIN KLOSTERMANN MICHAEL ALM. N 3%

Any person or persons who knowingly violate the provisions of the Residential Lead-Based Paint Hazard Reduction Act of 1992
may be subject to civil and criminal penaities and potential triple damages In a private civil lawsuit.

Page 1ofi1 P.LEAD-BASED PAINT DISCLOSURE
CR-5x Rev. 8/19 @ 2016 Florida Realtors® and The Florida Bar. Ail rights reserved.

LUXE Properties, 55. Merrick Way #402 Coral Gables FL. 33134 Prone: (3053773-3603 Fax: 2395'S 38 St
Wesley Ulloa Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogly.com

Electronically Signed using eSignOnline™ [ Session ID : 9b412b2d-7ed3-4a3e-b287-364d694788b7 }
Case 17-18060-RAM Doc 80 Filed 03/26/21 Page 16 of 19

“Exhibit B”
Case 17-18060-RAM

Closing Disclosure

Closing Information

 

  

 

 

 

Doc 80 Filed 03/26/21 Page 17 of 19

Transaction Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

Date Issued Borrower Olga L. Perez Estrada
Closing Date 03/31/2021
Disbursement Date 03/31/2021
Settlement Agent Nu World Title of Miami Lakes, LLC
File # 21D-ML-23540 Seller Migalia Vargas
Property 239 E 38 ST 239 E 38 ST
Hialeah, FL 33013 Hialeah, FL 33013
Jose Taboada
239 E 38 ST
Hialeah, FL 33013
Sale Price $329,000
Summaries of Transactions Contact Information
SELLER’S TRANSACTION REAL ESTATE BROKER (B)
1 TE : se aN osing - Ln : : a : $329,000.00 Name Luxe Properties
01. Sale Price of Property $329,000.00 Address 2 rece ie ae
02 Sale Price of Any Personal Property Included in Sale Oral LADIES
03 FL License ID
04 Contact Michael Almazan
05 Contact FL License ID
06 Email
07
08 Phone
Adjustments for Items Paid by Seller in Advance REAL ESTATE BROKER (S)
09 City/Town Taxes Name London Foster Realty
10 County Taxes
Address
11 Assessments
2D FL License ID
13 Contact Daniel Cabrera
14 Contact FL License ID
15 Email
16
N. Due from Seller at Closing $28,688.53 Phone
01 Excess Deposit SETTLEMENT AGENT
02 Closing Costs Paid at Closing (J) $28,688.53 Name Nu World Title of Miami Lakes, LLC
03 Existing Loan(s) Assumed or Taken Subject to Address 5881 NW 151ist Street
04 Payoff of First Mortgage Loan Suite 123
05 Payoff of Second Mortgage Loan Miami Lakes, FL 33014
06 FL License ID W607113
07 Contact
08 Seller Credit |
09 Contact FL License ID
10 Email
it Phone | 305.432.9493
12
13
Adjustments for Items Unpaid by Seller
14 City/Town Taxes
15 County Taxes
16 Assessments
17
18
19
CALCULATION,
Total Due to Seller at Closing (M) $329,000.00
Total Due from Seller at Closing (N) -$28,688.53
Cash [_]From [x] To Seller $300,311.47

 

CLOSING DISCLOSURE

PAGE 1 OF 2
Case 17-18060-RAM Doc 80
Closing Cost Details

   

 

P harges :
01 0.397% of Loan Amount (Points) to JP Morgan Chase N.A.

 

Filed 03/26/21 Page 18 of 19

At Closing

Seller-Paid

Before Closing

 

 

02 Loan Origination Fee to JP Morgan Chase N.A.

 

03 Processing Fee to JP Morgan Chase N.A.

 

04 Underwriter Fee

 

05

 

06

 

07

 

08

 

09

 

10

 

11

 

B, Services Borrower:-Did Not Shop For
01 Appraisal Fee to Solidifi Inc.

 

 

02 Credit Report Fee to CredCo

 

03 Flood Certification Fee to CredLogic Flood Services

 

04 Tax Certification Fee to CredLogic Flood Services

 

05

 

06

 

07

 

08

 

09

 

10

 

11

 

12

 

13

 

14

 

C. Services Borrower Did Shop For
01 Title - Abstract Fee to Real Estate Title Access, inc.

 

$175.00

 

02 Title - ALTA Endorsement 8.1-06 (Environmental Protection Lien) to Nu World Title of Doral, L

 

03 Title - Florida Form 9 to Nu World Title of Miami Lakes, LLC

 

04 Title - Lender's Title Insurance to Nu World Title of Miami Lakes, LLC

 

05 Title - Scanning Fee to Forensis

 

06 Title - Seller Settlement Fee to Nu World Title of Miami Lakes, LLC

$695.00

 

07 Title - Settlement and Additional Fee (See CD Attachment) to Nu World Title of Miami Lakes, |

$87.50

 

08

 

09

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

 

 

CLOSING DISCLOSURE

PAGE 2a OF 2
Case 17-18060-RAM Doc 80 Filed 03/26/21 Page 19 of 19
Closing Cost Details

Seller-Paid
At Closing Before Closing

Fees
to
to
Tax to

Homeowner's Insurance Premium (mo.
Insurance Premium (_ mo.
Interest from
Taxes (_ mo.

Homeowner's Insurance
Insurance
Taxes

Fee to L. PA $4 .00
Citation Fee to of Hialeah 100.00
Commission - to London Foster $9,870.00
Commission - Fee to London Foster .00
Commission - to Luxe 00
Commission - Fee to Luxe
Lien Search to Lien Search 00
Fee to Exclusive Closers & LLC
to A&G Inc.
Title ~- Owner's Title Insurance to Nu World Title of Miami
Balances to of Hialeah of Water & Sewer 7.53
Escrow Holdback to Nu World Title of Miami LLC $250.00

 

 

7 TOTAL CLOSING SOSTS a 526,668.53

CLOSING DISCLOSURE PAGE 2b OF 2
